Pub. Laws R.I. cap. 1332, § 6, provides that after the filing of the report of the commissioners the court "shall, unless sufficient cause be shown to the contrary, upon exceptions filed by any of the parties interested, after the trial of said exceptions, with or without a jury as the party excepting may elect, accept and affirm said report and enter judgment thereon, or shall confirm and enter judgment upon said report as revised and amended by the court,"  c. It will be observed that the language is that the court shall accept and affirm the report and enter judgment thereon unless sufficient cause be shown to the contrary. We think, therefore, that in the first instance the court is to determine whether or not sufficient cause exists for not accepting and affirming the report and entering judgment upon it; that if, *Page 408 
in the opinion of the court, there is reason to suppose that the award of the commissioners is erroneous in matters of law, the court may correct the error, and, if the error consists in a matter of fact, that the party excepting shall have the right to have such matter tried by a jury if it so elects. This view is in conformity with the usual procedure on exceptions, and it will be noticed that § 6 provides for that method of procedure, while § 3, with reference to the damages therein specified, provides for procedure by appeal.